Exhibit 10.2

EMPLOYMENT AGREEMENT

OUTERWALL INC.

and

ERIK E. PRUSCH

Executed on July 29, 2015



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”), executed on July 29, 2015 and
effective on July 31, 2015 (the “Effective Date”), is between Outerwall Inc., a
Delaware corporation (“Employer”), and Erik E. Prusch (“Employee”);

W I T N E S S E T H:

WHEREAS, Employer desires to employ Employee upon the terms and conditions set
forth herein; and

WHEREAS, Employee is willing to provide services to Employer upon the terms and
conditions set forth herein;

A G R E E M E N T S:

NOW, THEREFORE, for and in consideration of the foregoing premises and for other
good and valuable consideration, the sufficiency and receipt of which are hereby
acknowledged, Employer and Employee hereby agree as follows:

 

1. CHIEF EXECUTIVE OFFICER

 

  1.1 Employment

Beginning on the Effective Date, Employer will employ Employee and Employee will
provide services as Chief Executive Officer to Employer during the Term (as
defined below). As Chief Executive Officer, Employee shall report to Employer’s
Board of Directors (the “Board of Directors”) and shall preside at all meetings
of the stockholders and at all meetings of the Board of Directors, unless the
Chair of the Board of Directors has been appointed and is present. Subject to
the control of the Board of Directors, Employee shall have general supervision,
direction, and control of the business and officers of Employer. Employee shall
perform other duties commonly incident to the office of Chief Executive and
shall also perform such other duties and have such other powers as the Board of
Directors shall designate from time to time. In addition, Employee shall be
appointed to the Board of Directors as of the Effective Date.

 

  1.2 Attention and Effort

Employee will devote all of Employee’s professional productive time, ability,
attention and effort to Employer’s business and will skillfully serve its
interests during the Term; provided, however, Employee may serve on the boards
of other public corporations pursuant to the terms and conditions of Employer’s
Corporate Governance Principles, as may

 

1



--------------------------------------------------------------------------------

be amended from time to time. As in effect as of the date of this Agreement,
Employer’s Corporate Governance Principles are interpreted to permit Employer’s
Chief Executive Officer to serve on one (1) public company board in addition to
the Board of Directors. In addition, upon the approval by the Nominating and
Governance Committee of the Board of Directors, which approval will not be
unreasonably withheld, Employee may serve on the boards of private or non-profit
entities.

 

  1.3 Term

Employee’s term of employment under this Agreement shall begin as of the
Effective Date of this Agreement and shall continue until terminated pursuant to
Section 2 of this Agreement (the “Term”).

 

  1.4 Compensation

During the Term, Employer agrees to pay or cause to be paid to Employee, and
Employee agrees to accept in exchange for the services rendered hereunder by
Employee, the following compensation:

 

  (a) Base Salary

Employee’s compensation shall consist, in part, of an annual base salary of
eight hundred thousand dollars ($800,000) before all customary payroll
deductions. Such annual base salary shall be paid in substantially equal
installments and at the same intervals as other officers of Employer are paid.
Employee’s salary shall be reviewed by Employer’s Compensation Committee at
least once per calendar year to determine in its discretion whether it is
appropriate to increase the base salary.

 

  (b) Bonus

Employee shall be eligible for cash bonuses consistent with the existing program
for executive officers, provided performance targets applicable to such bonuses
are met, and, provided further, any such bonus shall be pro-rated in the event
of termination of Employee’s employment by Employer without Cause or by Employee
for Good Reason. Any bonus payable for the fiscal year ending December 31, 2015
will be paid in the normal course but no later than March 15, 2016.

 

  1.5 Benefits

During the Term, Employee will be entitled to participate, subject to and in
accordance with applicable eligibility requirements, in fringe benefit programs
as shall be provided from time to time by, to the extent required, action of the
Board of Directors.

 

2. TERMINATION

In the event of termination of Employee’s employment for any reason, Employee
will resign, and shall automatically be deemed to have resigned, as a director
of Employer (and as

 

2



--------------------------------------------------------------------------------

a director and officer of any and all of Employer’s subsidiaries on which
Employee serves), effective no later than the date of termination of Employee’s
employment as Chief Executive Officer of Employer, unless such service is
specifically extended by the Board of Directors. Employment of Employee pursuant
to this Agreement may be terminated as follows:

 

  2.1 By Employer

With or without Cause (as defined below), Employer may terminate the employment
of Employee at any time during the Term upon giving Notice of Termination (as
defined below).

 

  2.2 By Employee

Employee may terminate his employment at any time, for any reason, upon giving
Notice of Termination.

 

  2.3 Automatic Termination

This Agreement and Employee’s employment hereunder shall terminate automatically
upon the death or total disability of Employee. The term “total disability” as
used herein shall mean Employee’s inability to perform the duties set forth in
Section 1 hereof for a period or periods aggregating 180 calendar days in any
12-month period as a result of physical or mental illness, loss of legal
capacity or any other cause beyond Employee’s control, unless Employee is
granted a leave of absence by the Employer. Employee and Employer hereby
acknowledge that Employee’s ability to perform the duties specified in Section 1
hereof is of the essence of this Agreement. Termination hereunder shall be
deemed to be effective (a) at the end of the calendar month in which Employee’s
death occurs or (b) immediately upon a determination by the Employer of
Employee’s total disability, as defined herein.

 

  2.4 Termination in Connection With a Change of Control

Concurrent with the commencement of Employee’s employment hereunder, Employee
and Employer shall enter into a Change of Control Agreement, in the form
attached hereto as Exhibit A. Notwithstanding Sections 3.1 and 3.2 of this
Agreement and in full substitution therefor, if Employee’s employment terminates
under circumstances described in the Change of Control Agreement executed by
Employee, Employee’s rights upon termination will be governed by the terms of
the Change of Control Agreement and Employee’s right to termination payments
under this Agreement shall cease.

 

  2.5 Notice

The term “Notice of Termination” shall mean at least 30 days’ written notice of
termination of Employee’s employment, during which period Employee’s employment
and performance of services will continue; provided, however, that Employer may,
upon notice to Employee and without reducing Employee’s compensation during such
period, excuse

 

3



--------------------------------------------------------------------------------

Employee from any or all of his duties during such period. The effective date of
the termination of Employee’s employment hereunder shall be the date on which
such 30-day period expires.

 

3. TERMINATION PAYMENTS

In the event of termination of the employment of Employee during the Term, all
compensation and benefits set forth in this Agreement shall terminate except as
specifically provided in this Section 3:

 

  3.1 Termination by Employer Without Cause or By Employee for Good Reason

Subject to Section 3.6 hereof, if, during the Term, Employer terminates
Employee’s employment without Cause or Employee terminates Employee’s employment
for Good Reason, Employee shall be entitled to receive (a) a termination payment
equal to eighteen (18) months’ annual base salary, (b) any unpaid annual base
salary that has accrued for services already performed as of the date
termination of Employee’s employment becomes effective, (c) a pro-rated cash
bonus consistent with Section 1.4(b) determined at Employee’s target bonus
opportunity for the year in which Employee’s employment terminates, (d) a
termination payment equal to one and one-half (1.5) times Employee’s target
bonus opportunity for the year in which Employee’s employment terminates, and
(e) an amount equal to the product of eighteen (18) times the monthly COBRA
premiums in effect on the date Employee’s employment terminates for the coverage
in effect for Employee and, if applicable, Employee’s spouse and dependent
children on such date under Employer’s group health plans; provided, however,
that Employer may unilaterally amend this clause (d) or eliminate the benefit
provided hereunder to the extent it deems necessary to avoid the imposition of
excise taxes, penalties or similar charges on Employer, including, without
limitation, under Section 4980D of the Internal Revenue Code of 1986, as amended
(the “Code”). All amounts payable pursuant to this Section 3.1 (or pursuant to
Section 3.2) shall be reduced for applicable deductions and tax withholding. All
other Employer benefits cease on the date of termination by Employer without
Cause.

 

  3.2 Termination by Employer for Cause or By Employee Other Than for Good
Reason

In the case of the termination of Employee’s employment by Employer for Cause or
by Employee other than for Good Reason, Employee shall not be entitled to any
payments hereunder, other than those set forth in Section 3.1(b) hereof if such
termination occurs during the Term.

 

  3.3 Payment Schedule

All amounts payable pursuant to Sections 3.1(b) and 3.2 hereof shall be paid to
Employee at the same time such amounts would have been paid to Employee had
Employee’s employment not been terminated (or at such earlier time as is
required by law). All amounts

 

4



--------------------------------------------------------------------------------

payable pursuant to Sections 3.1(a), (c), (d) and (e) hereof shall be paid to
Employee in a lump sum within ten (10) business days after the release referred
to in Section 3.6 hereof becomes effective; provided, however, that in no event
shall such payment be made later than March 15 of the calendar year following
the calendar year in which Employee’s employment terminates. Notwithstanding the
foregoing, if the maximum period during which Employee can consider and revoke
the release described in Section 3.6 hereof begins in one calendar year and ends
in another calendar year (the “Subsequent Calendar Year”), then the amounts
payable pursuant to Sections 3.1(a), (c), (d), and (e) shall be paid in the
Subsequent Calendar Year, regardless of when Employee’s release becomes
effective (but subject to such release becoming effective).

 

  3.4 Cause

Wherever reference is made in this Agreement to termination being with or
without Cause, “Cause” is limited to the occurrence of one or more of the
following events:

(a) Failure or refusal to carry out the lawful duties of Employee described in
Section 1 hereof or any lawful directions of the Board of Directors, which
directions are reasonably consistent with the duties herein set forth to be
performed by Employee, and such failure or refusal is not remedied by Employee
within forty-five (45) days after the date on which Employee receives written
notice thereof;

(b) Violation by Employee of a state or federal criminal law involving the
commission of a crime against Employer or a felony. As used in this Section, a
“Violation” shall be a good faith determination by a majority of the full Board
of Directors;

(c) Current use by Employee of illegal substances, provided that such
determination is made by a majority of the full Board of Directors in good
faith;

(d) Fraud, misrepresentation or dishonesty by Employee; or any act or omission
by Employee that substantially impairs Employer’s business, good will or
reputation; or

(e) Any other material breach of any provision of this Agreement.

 

  3.5 Good Reason

(a) For purposes of this Agreement, subject to Section 3.5(b), “Good Reason”
means the occurrence or existence of any of the following events or conditions
without Employee’s express written consent:

(i) A diminution in Employee’s annual base salary and/or target bonus;

(ii) A diminution in Employee’s authority, duties or responsibilities as
contemplated by Section 1.1 hereof;

(iii) Termination of the Change of Control Agreement attached hereto as Exhibit
A prior to a Change of Control (as defined therein); provided, however, that

 

5



--------------------------------------------------------------------------------

termination of such Change of Control Agreement shall not constitute Good Reason
if, prior to termination of such Change of Control Agreement, Employer provides
Employee with a new Change of Control Agreement that reflects then prevailing
market terms for such agreements, as determined by the Board of Directors and/or
the Compensation Committee of the Board of Directors after consultation with the
independent compensation consulting firm engaged to advise the Compensation
Committee of the Board of Directors on executive compensation matters;

(iv) A relocation of Employee’s principal place of employment to a location more
than 50 miles from the Bellevue metropolitan area, except for required travel on
Employer’s business to an extent substantially consistent with Employee’s duties
and responsibilities; or

(v) Any other action or inaction by Employer that constitutes a material breach
by Employer of this Agreement.

(b) Notwithstanding any provision in this Agreement to the contrary, termination
of employment by Employee will not be for Good Reason unless (i) Employee
notifies Employer in writing of the occurrence or existence of the event or
condition which Employee believes constitutes Good Reason within 90 days of the
occurrence or initial existence of such event or condition (which notice
specifically identifies such event or condition), (ii) Employer fails to remedy
such event or condition within 45 days after the date on which it receives such
notice (the “Remedial Period”), and (iii) Employee actually terminates
employment within 90 days after the expiration of the Remedial Period. If
Employee terminates employment before the expiration of the Remedial Period,
then Employee’s termination will not be considered to be for Good Reason.

 

  3.6 Release

Employee’s entitlement to any benefits pursuant to Sections 3.1(a), (c) and
(d) hereof is conditioned on Employee’s execution (and non-revocation) of a
release of claims similar in form and substance to the sample release attached
hereto as Exhibit B (with such insertions or changes therein as may be necessary
in the reasonable opinion of counsel for Employer to make it valid and
encompassing under applicable law and to address the specific facts and
circumstances of Employee’s termination), which release must become effective
(i.e., Employee must have executed the release and any revocation period must
have expired without Employee revoking the release) by the sixtieth (60th) day
following the date on which Employee’s employment terminates or such earlier
date as is specified in such release. The Employer shall provide Employee with
such release no later than the seventh (7th) day following the date on which
Employee’s employment terminates.

 

  3.7 Code Section 409A

The parties intend that this Agreement and the payments and benefits provided
hereunder, including, without limitation, those provided pursuant to Section 3.1
hereof, be exempt from the requirements of Section 409A of the Internal Revenue
Code of 1986, as

 

6



--------------------------------------------------------------------------------

amended (the “Code”) to the maximum extent possible, whether pursuant to the
short-term deferral exception described in Treas. Reg. Section 1.409A-1(b)(4),
the involuntary separation pay plan exception described in Treas. Reg.
Section 1.409A-1(b)(9)(iii), or otherwise. To the extent Code Section 409A is
applicable to this Agreement, the parties intend that this Agreement and any
payments and benefits thereunder comply with the deferral, payout and other
limitations and restrictions imposed under Code Section 409A. Notwithstanding
anything herein to the contrary, this Agreement shall be interpreted, operated
and administered in a manner consistent with such intentions; provided, however,
that in no event shall Employer or its agents, parents, subsidiaries, affiliates
or successors be liable for any additional tax, interest or penalty that may be
imposed on Employee pursuant to Code Section 409A or for any damages incurred by
Employee as a result of this Agreement (or the payments or benefits hereunder)
failing to comply with, or be exempt from, Code Section 409A. Without limiting
the generality of the foregoing, and notwithstanding any other provision of this
Agreement to the contrary:

(a) to the extent Code Section 409A is applicable to this Agreement, a
termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of amounts or benefits
upon or following a termination of employment unless such termination is also a
“separation from service,” as defined in Treas. Reg. Section 1.409A-1(h), after
giving effect to the presumptions contained therein (and without regard to the
optional alternative definitions available therein), and, for purposes of any
such provision of this Agreement, references to “terminate,” “termination,”
“termination of employment” and like terms shall mean separation from service;

(b) if at the time Employee’s employment hereunder terminates, Employee is a
“specified employee” within the meaning of Code Section 409A, then to the extent
necessary to avoid subjecting Employee to the imposition of any additional tax
or interest under Code Section 409A, amounts that would (but for this provision)
be payable within six (6) months following the date of Employee’s termination of
employment shall not be paid to Employee during such period, but shall instead
be paid in a lump sum on the first business day of the seventh (7th) month
following the date on which Employee’s employment terminates or, if earlier,
upon Employee’s death;

(c) each payment made under this Agreement shall be treated as a separate
payment and the right to a series of installment payments under this Agreement
shall be treated as a right to a series of separate and distinct payments; and

(d) nothing herein shall act to accelerate any payment to which Employee would
otherwise be entitled if such acceleration would subject Employee to an
additional tax or penalty under Code Section 409A.

 

7



--------------------------------------------------------------------------------

4. NONCOMPETITION, NONDISCLOSURE AND NONDISPARAGEMENT

(a) The nature of Employee’s employment with Employer has given Employee access
to trade secrets and confidential information, including information about its
technology and customers. Therefore, during the one (1) year following
termination of employment for whatever reason, Employee will not engage in, be
employed by, perform services for, participate in the ownership, management,
control or operation of, or otherwise be connected with, either directly or
indirectly, any business or activity whose efforts are in competition with
(i) the products or services manufactured or marketed by Employer at the time of
this Agreement, or (ii) the products or services which have been under research
or development by Employer during the Term, and which Employer has demonstrably
considered for further development or commercialization. The geographic scope of
this restriction shall extend to anywhere Employer is doing business, has done
business or intends to do business. Employee acknowledges that the restrictions
are reasonable and necessary for protection of the business and goodwill of
Employer.

If, within one (1) year of the date of termination, Employee violates this
Section 4, Employee shall forfeit any remaining termination payments provided
under Section 3.

(b) Employee further agrees that he will not at any time disclose confidential
information about Employer relating to its business, technology, practices,
products, marketing, sales, services, finances or legal affairs. In the event of
termination, Employee will return to Employer, pursuant to Employer policy as
required, but in no event later than five (5) business days following
termination, all property belonging to Employer, including, but not limited to,
any files or other data or documentation, laptop/tablet, cell/smart phone, keys,
access cards, phone cards, and credit cards; and in the event Employee discovers
Employee has inadvertently retained (or later receives) any such property,
Employee shall promptly return it.

(c) Following termination of Employee for any reason, and unless otherwise
required by law, Employee and Employer shall refrain from making any derogatory
comment in the future to the press or any individual or entity regarding the
other that relates to their activities or relationship prior to the date of
termination, which comment would likely cause material damage or harm to the
business interests or reputation of Employee or Employer. Employer and Employee
acknowledge that the non-disparagement provisions of this Section 4(c) are
essential to them, that they would not enter into this Agreement if it did not
include this Section 4(c), and that damages sustained by Employer or Employee,
as the case may be, as a result of a breach of this Section 4(c) cannot be
adequately quantified or remedied by damages alone. Accordingly, Employer and
Employee shall be entitled to injunctive and other equitable relief to prevent
or curtail any breach of this Section 4(c).

 

5. REPRESENTATIONS AND WARRANTIES OF EMPLOYEE

Employee represents and warrants that neither the execution nor the performance
of this Agreement nor the Proprietary Information and Invention Agreement by
Employee will

 

8



--------------------------------------------------------------------------------

violate or conflict in any way with any other agreement by which Employee may be
bound, or with any other duties imposed upon Employee by corporate or other
statutory or common law.

 

6. FORM OF NOTICE

All notices given hereunder shall be given in writing, shall specifically refer
to this Agreement and shall be personally delivered or sent by registered or
certified mail, return receipt requested, at the address set forth below or at
such other address as may hereafter be designated by notice given in compliance
with the terms hereof:

 

If to Employee:    [Address] If to Employer:    Outerwall Inc.    1800 114th
Avenue SE    Bellevue, WA 98004    Attn:    Chairman of the Board of Directors
   cc:    Chief Legal Officer and General Counsel Copy to:    Perkins Coie LLP
   Attn:    Lynn E. Hvalsoe    1201 Third Ave., 49th Floor    Seattle, WA
98101-3099

If notice is mailed, such notice shall be effective upon mailing, or if notice
is personally delivered, it shall be effective upon receipt.

 

7. ASSIGNMENT

This Agreement is personal to Employee and shall not be assignable by Employee.
Employer may assign its rights hereunder to (a) any corporation or other entity
resulting from any merger, consolidation or other reorganization to which
Employer is a party or (b) any corporation, partnership, association or other
person to which Employer may transfer all or substantially all of the assets and
business of Employer existing at such time. All of the terms and provisions of
this Agreement shall be binding upon and shall inure to the benefit of and be
enforceable by the parties hereto and their respective successors and permitted
assigns.

 

8. WAIVERS

No delay or failure by any party hereto in exercising, protecting or enforcing
any of its rights, titles, interests or remedies hereunder, and no course of
dealing or performance with respect thereto, shall constitute a waiver thereof.
The express waiver by a party hereto of any right, title, interest or remedy in
a particular instance or circumstance shall not constitute a waiver thereof in
any other instance or circumstance. All rights and remedies shall be cumulative
and not exclusive of any other rights or remedies.

 

9



--------------------------------------------------------------------------------

9. ARBITRATION

Any controversies or claims arising out of or relating to this Agreement shall
be fully and finally settled by arbitration in accordance with the Commercial
Arbitration Rules of the American Arbitration Association then in effect (the
“AAA Rules”), conducted by one arbitrator either mutually agreed upon by
Employer and Employee or chosen in accordance with the AAA Rules, except that
the parties thereto shall have any right to discovery as would be permitted by
the Federal Rules of Civil Procedure for a period of 90 days following the
commencement of such arbitration and the arbitrator thereof shall resolve any
dispute which arises in connection with such discovery. Such arbitration shall
be held in Bellevue, Washington. Unless prohibited by law, the prevailing party
shall be entitled to costs, expenses and reasonable attorneys’ fees, and
judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. The arbitrator shall determine whether Employer or
Employee shall initially and finally pay all or applicable proportions of the
fees of the arbitrator. This provision shall not preclude Employer from seeking
court enforcement or relief based upon an alleged violation of Employee’s
obligations under any noncompetition or non-disclosure agreement and shall not
preclude either Employer or Employee from seeking injunctive relief pursuant to
Section 4(c) of this Agreement.

 

10. AVAILABILITY AND CONSULTATION

Employee agrees that he will fully and reasonably assist and cooperate with
Employer and its counsel in any action, proceeding, or arbitration, whether
initiated by Employer, a third party, or any governmental agency, that arises
out of or relates to any events, transactions, or occurrences of which Employee
has knowledge as a result of Employee’s former employment with Employer or
otherwise. Without in any way limiting the generality of the foregoing, if
requested by Employer, Employee specifically agrees to (a) timely provide
truthful and complete answers and documents to all requests for information and
documents by Employer, whether made formally or informally; (b) timely provide a
true and correct, signed declaration to Employer for submission in any such
action, proceeding, or arbitration; (c) be interviewed by Employer’s counsel and
to participate in preparation session(s) prior to any deposition of Employee;
and (d) voluntarily appear to provide testimony at any deposition, hearing, or
trial. Employee agrees to provide such services in good faith and to the best of
Employee’s ability. Employer agrees to reimburse Employee for all reasonable and
necessary out-of-pocket expenses of such cooperation.

 

11. AMENDMENTS IN WRITING

No amendment, modification, waiver, termination or discharge of any provision of
this Agreement, nor consent to any departure therefrom by either party hereto,
shall in any event be effective unless the same shall be in writing,
specifically identifying this Agreement and the provision intended to be
amended, modified, waived, terminated or discharged and

 

10



--------------------------------------------------------------------------------

signed by Employer and Employee, and each such amendment, modification, waiver,
termination or discharge shall be effective only in the specific instance and
for the specific purpose for which given. No provision of this Agreement shall
be varied, contradicted or explained by any oral agreement, course of dealing or
performance or any other matter not set forth in an agreement in writing and
signed by Employer and Employee.

 

12. APPLICABLE LAW

This Agreement shall in all respects, including all matters of construction,
validity and performance, be governed by, and construed and enforced in
accordance with, the laws of the state of Washington, without regard to any
rules governing conflicts of laws.

 

13. SEVERABILITY

If any provision of this Agreement shall be held invalid, illegal or
unenforceable in any jurisdiction, for any reason, including, without
limitation, the duration of such provision, its geographical scope or the extent
of the activities prohibited or required by it, then, to the full extent
permitted by law (a) all other provisions hereof shall remain in full force and
effect in such jurisdiction and shall be liberally construed in order to carry
out the intent of the parties hereto as nearly as may be possible, (b) such
invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of any other provision hereof, and (c) any court or
arbitrator having jurisdiction thereover shall have the power to reform such
provision to the extent necessary for such provision to be enforceable under
applicable law.

 

14. HEADINGS

All headings used herein are for convenience only and shall not in any way
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

 

15. COUNTERPARTS

This Agreement, and any amendment or modification entered into pursuant to
Section 11 hereof, may be executed in any number of counterparts, each of which
counterparts, when so executed and delivered, shall be deemed to be an original
and all of which counterparts, taken together, shall constitute one and the same
instrument.

 

16. ENTIRE AGREEMENT

Except for (a) the Proprietary Information and Invention Agreement executed by
Employee on July 29, 2015, and (b) the Change of Control Agreement executed by
the Employee on July 29, 2015, this Agreement sets forth the entire
understanding between Employee and Employer, superseding any prior agreements or
understandings, express or implied, pertaining to the terms of Employee’s
employment with Employer. Employee acknowledges that in executing this
Agreement, he does not rely upon any representation or statement by any
representative or agent of Employer concerning the subject matter of this
Agreement.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and entered into this Agreement on
the date set forth above.

 

    OUTERWALL INC.

/s/ Erik E. Prusch

    By  

/s/ Raquel Karls

Erik E. Prusch           Its  

Chief Human Resources Officer

 

12



--------------------------------------------------------------------------------

EXHIBIT A

CHANGE OF CONTROL AGREEMENT



--------------------------------------------------------------------------------

CHANGE OF CONTROL AGREEMENT

This Change of Control Agreement (this “Agreement”), dated as of July 31, 2015,
is between Outerwall Inc. ( the “Employer”) and Erik E. Prusch (the “Employee”).

The Compensation Committee (the “Committee”) of the Board of Directors (the
“Board”) of the Employer has determined that it is in the best interests of the
Employer and its stockholders to ensure that the Employer will have the
continued dedication of the Employee, notwithstanding the possibility, threat or
occurrence of a Change of Control (as defined in Appendix A to this Agreement,
which is incorporated herein by this reference) of the Employer. The Committee
believes it is imperative to diminish the inevitable distraction of the Employee
arising from the personal uncertainties and risks created by a pending or
threatened Change of Control, to encourage the Employee’s full attention and
dedication to the Employer currently and in the event of any threatened or
pending Change of Control, to encourage the Employee’s willingness to serve a
successor in an equivalent capacity, and to provide the Employee with reasonable
compensation and benefits arrangements in the event that a Change of Control
results in the Employee’s loss of equivalent employment.

In order to accomplish these objectives, the Committee has caused the Employer
to enter into this Agreement.

 

1. EMPLOYMENT

 

  1.1 Certain Definitions

(a) “Effective Date” shall mean the first date during the Change of Control
Period (as defined in Section 1.1(b)) on which a Change of Control occurs.
Anything in this Agreement to the contrary notwithstanding, if a Change of
Control occurs and if the Employee’s employment with the Employer is terminated
without Cause after the date on which the Employer has entered into a definitive
agreement to effect a Change of Control but prior to the date on which such
Change of Control occurs, then for all purposes of this Agreement the “Effective
Date” shall mean the date immediately prior to the date of such termination of
employment.

(b) “Change of Control Period” shall mean the period commencing on the date of
this Agreement and ending on the second anniversary of the date the Employer
gives notice to the Employee that the Change of Control Period shall be
terminated.

 

  1.2 Employment Period

The Employer hereby agrees to continue the Employee in its employ or in the
employ of its affiliated companies, and the Employee hereby agrees to remain in
the employ of the Employer or its affiliated companies, in accordance with the
terms and provisions of this Agreement, for the period commencing on the
Effective Date and ending two years after such date (the “Employment Period”).

 

Erik E. Prusch Change of Control Agreement - Effective July 31, 2015     -1-   



--------------------------------------------------------------------------------

  1.3 Duties, Authority, and Responsibility

During the Employment Period, the Employee’s duties, authority and
responsibilities shall be at least reasonably commensurate in all material
respects with the most significant of those held, exercised and assigned at any
time during the 90-day period immediately preceding the Effective Date.

 

  1.4 Employment Status

If prior to the Effective Date the Employee’s employment with the Employer or
its affiliated companies terminates, then the Employee shall have no further
rights under this Agreement.

 

2. ATTENTION AND EFFORT

During the Employment Period, and excluding any periods of vacation and sick
leave to which the Employee is entitled, the Employee will devote all of his
professional productive time, ability, attention and effort to the business and
affairs of the Employer and the discharge of the responsibilities assigned to
him hereunder, and will use his best efforts to perform faithfully and
efficiently such responsibilities.

 

3. COMPENSATION

During the Employment Period, the Employer agrees to pay or cause to be paid to
the Employee, and the Employee agrees to accept in exchange for the services
rendered hereunder by him, the following compensation:

 

  3.1 Salary

The Employee shall receive an annual base salary (the “Annual Base Salary”), at
least equal to the annual salary established by the Board prior to the Effective
Date for the fiscal year in which the Effective Date occurs. The Annual Base
Salary shall be paid in substantially equal installments and at the same
intervals as the salaries of other officers of the Employer are paid.

 

  3.2 Bonus

Employee may be entitled to receive, in addition to the Annual Base Salary, an
annual bonus in an amount to be determined by the Board of Directors of the
Employer in its sole discretion (the “Annual Bonus”).

 

Erik E. Prusch Change of Control Agreement - Effective July 31, 2015     -2-   



--------------------------------------------------------------------------------

  3.3 Benefits

During the Employment Period, the Employee shall be entitled to participate,
subject to and in accordance with applicable eligibility requirements, in such
fringe benefit programs as shall be provided to other executive employees of the
Employer and its affiliated companies from time to time during the Employment
Period by action of the Board (or any person or committee appointed by the Board
to determine fringe benefit programs and other emoluments).

 

  3.4 Expenses

During the Employment Period, the Employee shall be entitled to receive prompt
reimbursement for all reasonable employment expenses incurred by him in
accordance with the policies, practices and procedures of the Employer and its
affiliated companies in effect for the employees of the Employer and its
affiliated companies during the Employment Period or pursuant to an applicable
travel policy.

 

4. TERMINATION

Employment of the Employee during the Employment Period may be terminated as
follows:

 

  4.1 By the Employer or the Employee

Upon giving Notice of Termination (as defined below), the Employer may terminate
the employment of the Employee with or without Cause (as defined below), and the
Employee may terminate his employment for Good Reason (as defined below) or for
any reason, at any time during the Employment Period.

 

  4.2 Automatic Termination

This Agreement and the Employee’s employment during the Employment Period shall
terminate automatically upon the death or total disability of the Employee. The
Employee and the Employer hereby acknowledge that the Employee’s presence and
ability to perform the duties specified in Section 1.3 hereof is of the essence
of this Agreement.

 

  4.3 Notice of Termination

Any termination by the Employer or by the Employee during the Employment Period
shall be communicated by Notice of Termination to the other party given within
30 days. The term “Notice of Termination” shall mean a written notice which
(a) indicates the specific termination provision in this Agreement relied upon
and (b) to the extent applicable, sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Employee’s
employment under the provision so indicated. The failure by the Employer to set
forth in the Notice of Termination any fact or circumstance which contributes to
a showing of Cause shall not waive any right of the Employer hereunder or
preclude the Employer from asserting such fact or circumstance in enforcing the
Employer’s rights hereunder.

 

Erik E. Prusch Change of Control Agreement - Effective July 31, 2015     -3-   



--------------------------------------------------------------------------------

  4.4 Date of Termination

During the Employment Period, “Date of Termination” means (a) if the Employee’s
employment is terminated by reason of death, at the end of the calendar month in
which the Employee’s death occurs, and (b) in all other cases, the later of
(i) five days after the date of personal delivery of or mailing of, as
applicable, the Notice of Termination, and (ii) the date on which the Employee
separates from service, within the meaning of Section 409A(a)(2)(A)(i) of the
Internal Revenue Code of 1986, as amended (the “Code”). The Employee’s
employment and performance of services will continue during such five-day
period; provided, however, that the Employer may, upon notice to the Employee
and without reducing the Employee’s compensation during such period, excuse the
Employee from any or all of his duties during such period.

 

5. TERMINATION PAYMENTS

In the event of termination of the Employee’s employment during the Employment
Period, all compensation and benefits set forth in this Agreement shall
terminate except as specifically provided in this Section 5.

 

  5.1 Termination by the Employer for Other Than Cause or by the Employee for
Good Reason

If the Employer terminates the Employee’s employment other than for Cause or the
Employee terminates his employment for Good Reason prior to the end of the
Employment Period, the Employee shall be entitled to:

(a) Receive payment of the following accrued obligations (the “Accrued
Obligations”):

(i) the Employee’s Annual Base Salary through the Date of Termination to the
extent not theretofore paid;

(ii) the product of (x) the target Annual Bonus payable with respect to the
fiscal year in which the Date of Termination occurs and (y) a fraction, the
numerator of which is the number of days in the current fiscal year through the
Date of Termination, and the denominator of which is 365; and

(iii) any compensation previously deferred by the Employee (together with
accrued interest or earnings thereon, if any) as such deferred compensation
becomes payable under the deferral plan, and any accrued vacation pay, in each
case to the extent not theretofore paid; and

 

Erik E. Prusch Change of Control Agreement - Effective July 31, 2015     -4-   



--------------------------------------------------------------------------------

(b) An amount as separation pay equal to two (2) times the Employee’s Annual
Base Salary, plus two (2) times the Employee’s target Annual Bonus.

(c) If, as a result of the termination of the Employee’s employment, the
Employee and the Employee’s spouse and dependent children are eligible for and
timely (and properly) elect to continue coverage under the Employers’ group
health plans(s) in accordance with Code Section 4980B(f) (“COBRA”), the Employer
shall pay the premium for such coverage for a period of eighteen (18) months
following the Date of Termination or until the Employee is no longer entitled to
COBRA continuation coverage under the Employer’s group health plan(s), whichever
period is shorter; provided, however, that notwithstanding the foregoing or any
other provision in this Agreement to the contrary, the Employer may unilaterally
amend this Section 5.1(c) or eliminate the benefit provided hereunder to the
extent it deems necessary to address any changes in applicable law and/or to
avoid the imposition of excise taxes, penalties or similar charges on the
Employer or any of its subsidiaries, affiliates or successors, including,
without limitation, under Code Section 4980D.

 

  5.2 Termination for Cause or Other Than for Good Reason

If the Employee’s employment shall be terminated by the Employer for Cause or by
the Employee for other than Good Reason during the Employment Period, this
Agreement shall terminate without further obligation to the Employee other than
the obligation to pay to the Employee his Annual Base Salary through the Date of
Termination plus the amount of any compensation previously deferred by the
Employee (as such deferred compensation becomes payable under the deferral
plan), in each case to the extent theretofore unpaid.

 

  5.3 Termination Because of Death or Total Disability

If the Employee’s employment is terminated by reason of the Employee’s death or
total disability during the Employment Period, this Agreement shall terminate
automatically without further obligations to the Employee or his legal
representatives under this Agreement, other than for payment of Accrued
Obligations (which shall be paid to the Employee’s estate or beneficiary, as
applicable in the case of the Employee’s death).

 

  5.4 Payment Schedule

Payments under Section 5.1(a), 5.2 and 5.3 (other than payments of deferred
compensation, which shall be paid in accordance with the provisions of the plan
under which such compensation was deferred) shall be paid to the Employee in a
lump sum in cash within 30 days of the Date of Termination. Payments under
Section 5.1(b) shall be paid to Employee in twelve (12) equal monthly
installments, beginning with the month following the month containing the Date
of Termination and continuing for eleven (11) consecutive months thereafter. For
purposes of Code Section 409A, each installment payable pursuant to
Section 5.1(b) and this Section 5.4 shall be treated as a separate payment.

 

Erik E. Prusch Change of Control Agreement - Effective July 31, 2015     -5-   



--------------------------------------------------------------------------------

  5.5 Good Reason

(a) For purposes of this Agreement, subject to Section 5.5(b), “Good Reason”
means the occurrence of any of the following events or conditions without the
Employee’s express written consent:

(i) A diminution in the Employee’s Annual Base Salary and/or target Annual
Bonus;

(ii) A diminution in the Employee’s authority, duties or responsibilities as
contemplated by Section 1.3 hereof;

(iii) A relocation of the Employee’s principal place of employment to a location
more than 50 miles from the Bellevue metropolitan area, except for required
travel on the Employer’s business to an extent substantially consistent with the
Employee’s duties and responsibilities; or

(iv) Any other action or inaction by the Employer that constitutes a material
breach by the Employer of this Agreement.

(b) Notwithstanding any provision in this Agreement to the contrary, termination
of employment by the Employee will not be for Good Reason unless (i) the
Employee notifies the Employer in writing of the occurrence or existence of the
event or condition which the Employee believes constitutes Good Reason within 90
days of the occurrence or initial existence of such event or condition (which
notice specifically identifies such event or condition), (ii) the Employer fails
to remedy such event or condition within 45 days after the date on which it
receives such notice (the “Remedial Period”), and (iii) the Employee actually
terminates employment within 90 days after the expiration of the Remedial
Period. If the Employee terminates employment before the expiration of the
Remedial Period, then the Employee’s termination will not be considered to be
for Good Reason.

 

  5.6 Cause

For purposes of this Agreement, “Cause” means the occurrence of one or more of
the following events:

(a) Failure or refusal to carry out the lawful duties of the Employee or any
lawful directions of the Board which directions are reasonably consistent with
the duties to be performed by the Employee, and such failure or refusal is not
remedied by the Employee within forty-five (45) days after the date on which the
Employee receives written notice thereof;

(b) Violation by the Employee of a state or federal criminal law involving the
commission of a crime against the Employer or a felony. As used in this Section,
a ‘Violation’ shall be a good faith determination by a majority of the full
Board;

 

Erik E. Prusch Change of Control Agreement - Effective July 31, 2015     -6-   



--------------------------------------------------------------------------------

(c) Current use by the Employee of illegal substances, provided that such
determination is made by a majority of the full Board in good faith;

(d) Fraud, misrepresentation or dishonesty by the Employee; any act or omission
by the Employee which substantially impairs the Employer’s business, good will
or reputation; or

(e) Any material breach of the confidentiality, non-competition and/or
non-solicitation provisions to which the Employee is bound.

 

  6. REPRESENTATIONS, WARRANTIES AND OTHER CONDITIONS

In order to induce the Employer to enter into this Agreement, the Employee
represents and warrants to the Employer as follows:

 

  6.1 No Violation of Other Agreements

The Employee represents that neither the execution nor the performance of this
Agreement by the Employee will violate or conflict in any way with any other
agreement by which the Employee may be bound.

 

  6.2 Reaffirmation of Obligations

The Employee hereby acknowledges and reaffirms the Employee Proprietary
Information and Inventions Agreement previously executed by Employee.

 

  6.3 Prior Agreements

The Employee hereby acknowledges that as of the date of this Agreement, this
Agreement sets forth the entire understanding between the Employee and the
Employer regarding the subject matter herein and supersedes all prior oral or
written agreements on the subject.

 

  7. CODE SECTION 409A

The Employer makes no representations or warranties to Employee with respect to
any tax, economic or legal consequences of this Agreement or any payments or
other benefits provided hereunder, including without limitation under Code
Section 409A, and no provision of this Agreement shall be interpreted or
construed to transfer any liability for failure to comply with Code Section 409A
or any other legal requirement from Employee or any other person to the
Employer, any of its affiliates or any other person. The Employee, by executing
this Agreement, shall be deemed to have waived any claim against the Employer,
its affiliates and any other person with respect to any such tax, economic or
legal consequences. However, the parties intend that this Agreement and the
payments and other benefits provided hereunder shall be exempt from the
requirements of Code Section 409A to

 

Erik E. Prusch Change of Control Agreement - Effective July 31, 2015     -7-   



--------------------------------------------------------------------------------

the maximum extent possible, whether pursuant to the short-term deferral
exception described in Treasury Regulation Section 1.409A-1(b)(4), the
involuntary separation pay plan exception described in Treasury Regulation
Section 1.409A-1(b)(9)(iii), or otherwise. To the extent Code Section 409A is
applicable to this Agreement (and such payments and benefits), the parties
intend that this Agreement (and such payments and benefits) shall comply with
the deferral, payout and other limitations and restrictions imposed under Code
Section 409A. Notwithstanding any other provision of this Agreement to the
contrary, this Agreement shall be interpreted, operated and administered in a
manner consistent with such intentions. Without limiting the generality of the
foregoing, and notwithstanding any other provision of this Agreement to the
contrary, with respect to any payments and benefits under this Agreement to
which Code Section 409A applies, all references in this Agreement to termination
of Employee’s employment are intended to mean Employee’s “separation from
service,” within the meaning of Code Section 409A(a)(2)(A)(i). In addition, if
the Employee is a “specified employee,” within the meaning of Code
Section 409A(a)(2)(B)(i), when the Employee separates from service, within the
meaning of Code Section 409A(a)(2)(A)(i), then to the extent necessary to avoid
subjecting Employee to the imposition of any additional tax under Code
Section 409A, amounts that would otherwise be payable under this Agreement
during the six-month period immediately following Employee’s separation from
service shall not be paid to Employee during such period, but shall instead be
accumulated and paid to Employee (or, in the event of Employee’s death,
Employee’s estate) in a lump sum on the first business day following the earlier
of (a) the date that is six months after Employee’s separation from service or
(b) Employee’s death.

IN WITNESS WHEREOF, the parties have executed and entered into this Agreement on
July 29, 2015.

 

EMPLOYEE

 

Erik E. Prusch OUTERWALL INC. By  

 

  Its  

 

 

Erik E. Prusch Change of Control Agreement - Effective July 31, 2015     -8-   



--------------------------------------------------------------------------------

APPENDIX A TO

CHANGE OF CONTROL AGREEMENT

For purposes of this Agreement, a “Change of Control” shall mean:

(a) A “Board Change” which, for purposes of this Agreement, shall have occurred
if individuals who, as of the date of this Agreement, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Employer’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding for this purpose,
any such individual whose initial assumption of office occurs as a result of
either an actual or threatened election contest (as such terms are used in Rule
14a-11 of Regulation 14A promulgated under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person (as hereinafter defined) other
than the Board; or

(b) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of (i) 20% or more of either (A) the then outstanding shares of Common Stock of
the Employer (the “Outstanding Employer Common Stock”) or (B) the combined
voting power of the then outstanding voting securities of the Employer entitled
to vote generally in the election of directors (the “Outstanding Employer Voting
Securities”), in the case of either (A) or (B) of this clause (i), which
acquisition is not approved in advance by a majority of the Incumbent Directors,
or (ii) 33% or more of either (A) the Outstanding Employer Common Stock or
(B) the Outstanding Employer Voting Securities, in the case of either (A) or
(B) of this clause (ii), which acquisition is approved in advance by a majority
of the Incumbent Directors; provided, however, that the following acquisitions
shall not constitute a Change of Control: (w) any acquisition directly from the
Employer or in connection with an offering of the Employer pursuant to a
registration statement filed with and declared effective by the Securities and
Exchange Commission, (x) any acquisition by the Employer, (y) any acquisition by
any employee benefit plan (or related trust) sponsored or maintained by the
Employer or any corporation controlled by the Employer or (z) any acquisition by
any corporation pursuant to a reorganization, merger or consolidation, if,
following such reorganization, merger or consolidation, the conditions described
in clauses (i), (ii) and (iii) of subsection (c) of this Appendix A are
satisfied; or

(c) Consummation of a reorganization, merger or consolidation approved by the
stockholders of the Employer, in each case, unless, immediately following such
reorganization, merger or consolidation, (i) more than 60% of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
reorganization, merger or consolidation and the combined voting power of the
then outstanding voting

 

Erik E. Prusch Change of Control Agreement - Effective July 31, 2015     -1-   



--------------------------------------------------------------------------------

securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all the individuals and entities who were the beneficial owners,
respectively, of the Outstanding Employer Common Stock and the Outstanding
Employer Voting Securities immediately prior to such reorganization, merger or
consolidation in substantially the same proportion as their ownership
immediately prior to such reorganization, merger or consolidation of the
Outstanding Employer Common Stock and the Outstanding Employer Voting
Securities, as the case may be, (ii) no Person (excluding the Employer, any
employee benefit plan (or related trust) of the Employer or such corporation
resulting from such reorganization, merger or consolidation and any Person
beneficially owning, immediately prior to such reorganization, merger or
consolidation, directly or indirectly, 33% or more of the Outstanding Employer
Common Stock or the Outstanding Voting Securities, as the case may be)
beneficially owns, directly or indirectly, 33% or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
reorganization, merger or consolidation or the combined voting power of the then
outstanding voting securities of such corporation entitled to vote generally in
the election of directors, and (iii) at least a majority of the members of the
board of directors of the corporation resulting from such reorganization, merger
or consolidation were members of the Board at the time of the execution of the
initial agreement providing for such reorganization, merger or consolidation; or

(d) Consummation of the following events approved by the stockholders of the
Employer (i) a complete liquidation or dissolution of the Employer or (ii) the
sale or other disposition of all or substantially all the assets of the
Employer, other than to a corporation with respect to which immediately
following such sale or other disposition, (A) more than 60% of, respectively,
the then outstanding shares of common stock of such corporation and the combined
voting power of the then outstanding voting securities of such corporation
entitled to vote generally in the election of directors is then beneficially
owned, directly or indirectly, by all or substantially all the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Employer Common Stock and the Outstanding Employer Voting Securities immediately
prior to such sale or other disposition in substantially the same proportion as
their ownership, immediately prior to such sale or other disposition, of the
Outstanding Employer Common Stock and the Outstanding Employer Voting
Securities, as the case may be, (B) no Person (excluding the Employer, any
employee benefit plan (or related trust) of the Employer or such corporation and
any Person beneficially owning, immediately prior to such sale or other
disposition, directly or indirectly, 33% or more of the Outstanding Employer
Common Stock or the Outstanding Employer Voting Securities, as the case may be)
beneficially owns, directly or indirectly, 33% or more of, respectively, the
then outstanding shares of common stock of such corporation and the combined
voting power of the then outstanding voting securities of such corporation
entitled to vote generally in the election of directors and (C) at least a
majority of the members of the board of directors of such corporation were
approved by a majority of the members of the Incumbent Board at the time of the
execution of the initial agreement or action of the Board providing for such
sale or other disposition of assets of the Employer.

 

Erik E. Prusch Change of Control Agreement - Effective July 31, 2015     -2-   



--------------------------------------------------------------------------------

Notwithstanding the foregoing, there shall not be a Change of Control if, in
advance of such event, the Employee agrees in writing that such event shall not
constitute a Change of Control.

 

Erik E. Prusch Change of Control Agreement - Effective July 31, 2015     -3-   



--------------------------------------------------------------------------------

EXHIBIT B

SAMPLE RELEASE OF CLAIMS AGREEMENT



--------------------------------------------------------------------------------

SAMPLE RELEASE OF CLAIMS AGREEMENT

Outerwall Inc. (“Company”), on behalf of itself and its subsidiaries,
affiliates, successors, and assigns, and                  (“Employee”) enter
into this Release of Claims Agreement (“Agreement”).

 

1. Status of Employment

Employee’s employment with Company shall terminate effective
                     (the “Separation Date”). Regardless of whether Employee
signs this Agreement, Employee:

 

  a. Will receive earned salary through the Separation Date;

 

  b. Will receive whatever other benefits to which Employee is entitled pursuant
to Company’s benefit plans through the Separation Date;

 

  c. May be eligible for health care continuation pursuant to COBRA, as such may
be amended from time to time.

Employee will not be eligible for any benefits or compensation after the
Separation Date, other than as specifically provided herein.

 

2. Termination Payment

If Employee signs and does not revoke this Agreement before the Effective Date
(as defined in Section 4 below), Employee shall receive a lump sum payment, less
all required deductions and tax withholding (the “Termination Payment”), in
accordance with Sections 3.1 and 3.3 of Employee’s Employment Agreement dated as
of             , 20    .

 

3. Release of Claims

Employee irrevocably and unconditionally releases and forever discharges Company
and its directors, officers, employees, subsidiaries, affiliates, successors,
assigns, and all persons acting by, through, under, or in concert with any of
them (collectively “Releasees”) from any and all claims, actions, causes of
action, suits, debts, liabilities, obligations, promises, damages, and expenses,
including attorneys’ fees and costs actually incurred, of any nature whatsoever,
whether known or unknown, in law or equity, including, without limitation of the
foregoing general terms, any claims against Releasees arising from or related to
Employee’s employment with Company, or the termination thereof, and any claims
arising from any alleged violation by Releasees of any federal, state, or local
statutes, regulations, ordinances, resolutions, or common laws; provided,
however, that Employee is not releasing any claim to indemnity he may have under
any Company policy regarding indemnification, any payment of costs and fees or
any contract of insurance which may be applicable to any claim against him
arising from any act or omission during his employment.



--------------------------------------------------------------------------------

4. Release of ADEA Claims

Employee acknowledges that Employee is knowingly and voluntarily releasing
Employee’s rights under the Age Discrimination in Employment Act (the “ADEA”).
Employee acknowledges that Employee has twenty-one (21) days to consider and
accept the terms of this Agreement (Employee may, by Employee’s own choice, sign
this Agreement sooner), and is advised by this writing of Employee’s right to
consult with an attorney before signing this Agreement. To accept this
Agreement, Employee must sign and return it to Outerwall Inc., Attention:
                    , 1800 114th Avenue SE, Bellevue, WA 98004. If Employee
chooses to sign this Agreement, Employee will still have seven (7) days from the
date Employee signed the Agreement to revoke acceptance (the “revocation
period”). Employee must send written notice of the decision to revoke to
Outerwall Inc., Attention:                                         , 1800 114th
Avenue SE, Bellevue, WA 98004. If Employee revokes this Agreement, Employee will
not receive the Termination Payment set forth in Section 2. If Employee does not
revoke this Agreement during the revocation period, this Agreement shall become
enforceable on the eighth (8th) day after Employee signed this Agreement (the
“Effective Date”). [Time periods for acceptance and revocation to be consistent
with requirements of the ADEA at time of execution of Agreement.]

 

5. Knowing and Voluntary Agreement

Employee understands this Agreement is a release of claims against Releasees
arising before or on the Effective Date of this Agreement. Employee understands
that Employee is not waiving claims that the law does not permit Employee to
waive, nor is Employee waiving any claims arising after the Effective Date of
this Agreement, including, but not limited to, claims for enforcement of this
Agreement. Nothing in this Agreement prevents Employee from filing a charge or
complaint with, or from participating in an investigation or proceeding
conducted by, any federal, state, or local agency charged with the enforcement
of any employment laws. Company and Employee agree, however, that the
Termination Payment and Termination Benefit described in Section 2 is full
satisfaction of any individual relief to which Employee would be entitled based
on claims that could be asserted in any such charge or complaint. Employee
acknowledges that he has read this Agreement and that he fully understands it.
Employee acknowledges that he has freely, knowingly and voluntarily, and after
due consideration entered into this Agreement.

 

6. Confidentiality of Agreement

Except as may be required by law or to comply with an investigation or
proceeding conducted by any federal, state, or local agency charged with the
enforcement of employment laws, Employee will not in any manner disclose or
communicate any part of this Agreement to any other person except Employee’s
current spouse, Employee’s accountant or financial advisor, or Employee’s
attorney. Before any such disclosure is made by Employee, Employee will inform
such person to whom disclosure is made that the fact and terms of this Agreement
are confidential and obtain such person’s agreement to maintain confidentiality
of this Agreement to the extent permitted by law. Employee’s failure to abide by
the obligations under this Section shall constitute a material breach of this
Agreement.

 

- 2 -



--------------------------------------------------------------------------------

7. Non-Admission of Wrongdoing

Employee and Company agree that neither this Agreement nor the furnishing of the
Termination Payment or Termination Benefit shall be deemed or construed at any
time for any purpose as an admission by Employee or Company of any liability or
wrongful conduct of any kind.

 

8. Governing Law and Interpretation

This Agreement shall be governed by the laws of the State of Washington without
regard to principles of conflict of laws. Any action regarding this Agreement
must be brought in the Superior Court of King County, Washington or the United
States District Court for the Western District of Washington at Seattle. Should
any provision of this Agreement require interpretation or construction, it is
agreed by the parties that the entity interpreting or constructing this
Agreement shall not apply a presumption against one party or the other by reason
of the rule of construction that a document is to be construed more strictly
against the party who prepared the document.

 

9. Severability

The provisions of this Agreement are severable, and if any part of it is found
to be unlawful or unenforceable, the other provisions of this Agreement shall
remain fully valid and enforceable to the maximum extent consistent with
applicable law.

 

10. Successors and Assigns

This Agreement will bind and inure to the benefit of the parties and their
respective legal representatives, successors, and assigns.

 

11. Amendment

This Agreement many not be modified, altered, or changed except upon express
written consent of both parties wherein specific reference is made to this
Agreement.

 

12. Code Section 409A

The parties intend that this Agreement and the payments and other benefits
provided hereunder shall be exempt from the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended, whether pursuant to the short-term
deferral exception described in Treasury Regulation Section 1.409A-1(b)(4), the
involuntary separation pay plan exception described in Treasury Regulation
Section 1.409A-1(b)(9)(iii), or otherwise (including, without limitation,
pursuant to Treasury Regulation Section 1.409A-1(b)(9)(v)). Notwithstanding any
other provision of this Agreement to the contrary, this Agreement shall be
interpreted, operated and administered in a manner consistent with such
intentions. [Section references to be consistent with 409A regulations at time
of execution of Agreement.]

 

13. Entire Agreement

This Agreement sets forth the entire understanding between Employee and Company,
superseding any prior agreements or understandings between the Employee and
Company,

 

- 3 -



--------------------------------------------------------------------------------

except that (i) Sections 4 and 10 of Employee’s Employment Agreement dated as of
            , 20    , (ii) the Indemnification Agreement dated as of
            , 20    , and (iii) the terms of the Employee’s Proprietary
Information and Inventions Agreement dated as of             , 20    , shall
survive and continue in full force and effect.

 

EMPLOYEE     OUTERWALL INC.

 

   

 

      [NAME]       [TITLE] Date:  

 

    Date:  

 

 

- 4 -